Citation Nr: 0909900	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the heart claimed as due to VA 
medical treatment, surgery, and hospitalization from November 
8 to December 9, 2001.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorneys at 
Law


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board previously denied this claim in a decision dated in 
December 1005.  Pursuant to a Joint Motion to Remand, the 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision in a Memorandum Decision dated in November 
2007.  The Court remanded the case to the Board for further 
readjudication consistent with the Memorandum Decision.  The 
case has been returned to the Board for readjudication.  


FINDINGS OF FACT

1.  The Veteran's fixed apical defect was caused by the 
administration of Epinephrine at a VA medical center on 
November 8, 2001.

2.  The administration of Epinephrine to this Veteran was 
below the standard of care expected of a reasonable 
healthcare provider.

3.  The fixed apical defect qualifies as an additional 
disability.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
treatment received at a VA facility from November 8 to 
December 9, 2001 have been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.358 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The United States Code provides that in certain 
circumstances, veterans may be compensated for disabilities 
resulting from VA medical treatment.  In general, when a 
veteran experiences additional disability as the result of 
hospital care, medical or surgical treatment, or examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008).  Such is considered a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care [or] medical or 
surgical treatment . . . upon which the claim is based to the 
veteran's condition after such care [or] treatment . . . .  
38 C.F.R. § 3.361(b) (2008).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused additional 
disability can be done by one of two ways.  First, fault can 
be shown by evidence that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  Second, fault can be shown by evidence that VA 
furnished the care without the veteran's, or in appropriate 
cases, the veteran's representative's informed consent.  See 
38 C.F.R. § 3.361(d)(1)(i)-(ii) (2008).    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The Veteran was admitted to the Richard L. Roudebush VAMC on 
November 8, 2001 for treatment of left tibial osteomyelitis, 
where he remained until his discharge on December 9, 2001.  
According to a discharge summary, dated in December 2001, on 
November 8, the Veteran underwent left lower extremity 
incision and drainage.  After the procedure, while in the 
recovery room, the Veteran had some hypotension for which he 
was given an ampule of Epinephrine.  This, according to the 
discharge summary, caused the Veteran to have chest pain and 
"a run of ventricular tachycardia."  The Veteran was 
treated with Lidocaine.  Subsequently, the Veteran underwent 
a cardiac stress test and was found to have a fixed apical 
defect.  The Veteran claims that the apical defect was the 
result of erroneous administration of Epinephrine and that he 
is entitled to compensation under 38 U.S.C. § 1151 (see 
Veteran's brief to the Board, dated in December 2003). 

Upon reviewing the record, the Board first finds that the 
medical evidence supports finding that the fixed apical 
defect was caused by VA medical treatment.  The Veteran was 
provided with a VA examination in May 2004.  In a report of 
that examination, Dr. M.K. concluded that the fixed apical 
defect was "at least as likely as not" the result of the 
myocardial infarction he suffered after the administration of 
Epinephrine.  In reaching this conclusion, the doctor 
discussed the Veteran's pertinent medical history, which 
included a summary of the treatment the Veteran received at 
the VAMC between November 8 and December 9, 2001.  Regarding 
the Epinephrine incident, Dr. M.K. noted that the Veteran had 
hypotension after the surgery, which was treated with 
Epinephrine with subsequent ventricular tachycardia.  The 
tachycardia, according to the doctor, was alleviated with the 
appropriate administration of Lidocaine.  The Veteran 
subsequently had a positive troponin that peaked at 10.1 and 
a nuclear stress test revealed a small apical defect.  

The Board finds Dr. M.K.'s report to be probative on the 
issue of what caused the fixed apical defect.  The doctor 
stated that he reviewed the Veteran's entire claims file and 
performed a careful history and physical examination.  The 
doctor's thorough report, which included clinical examination 
findings and a discussion of the pertinent medical evidence 
as summarized above, confirmed that he did.  There being no 
evidence to the contrary, the Board concludes that the 
administration of Epinephrine caused the fixed apical defect.  
38 C.F.R. § 3.361(c)(1) (2008).

Next, the Board also concludes that the proximate cause of 
the fixed apical defect was carelessness, negligence, or 
similar instance of fault on the part of VA.  See 38 C.F.R. § 
3.361(d)(1)(i)-(ii) (2008).  In making this finding, the 
Board relies on a letter from VA physician, Dr. M.S., dated 
in November 2001.  In that letter, which was addressed to the 
Veteran, the doctor acknowledged that on November 8, 2001, 
the Veteran received 1 milligram of epinephrine, "which had 
not been ordered."  The doctor also stated "[a]ppropriate 
and immediate intervention was taken at the time of this 
misadministration, and you were subsequently given the 
correct medication as ordered by the physician."

The doctor's acknowledgement that the Veteran was given 
Epinephrine despite that no such medication was ordered, and 
that such an action was a "misadministration"
tends to show some degree of fault on behalf of the 
healthcare providers at VA.  The Board acknowledges that none 
of the medical evidence of record specifically addresses 
whether this action amounted to a failure to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii) (2008).  
However, given that the medical evidence at the very least 
shows that the administration of the Epinephrine was a 
mistake, the Board finds that all doubt surrounding this 
issue should be resolved in the Veteran's favor.  See 38 
U.S.C.A. § 5107(b) (West 2002).  Thus, the Board finds that 
in this case, the inadvertent administration of Epinephrine 
was below the standard of care expected of a reasonable 
healthcare provider.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii) 
(2008).        

Having determined that the VA medical treatment received on 
November 8, 2001 was below the applicable standard of care 
and that such treatment caused the fixed apical defect, the 
resolution of this case depends upon whether the fixed apical 
defect can be considered an "additional disability."  
38 U.S.C.A. § 1151 (West 2002).

The term "disability" is not defined by statute.  However, 
the Court has held that the term "'disability' . . . should 
refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself."  Palczewksi v. Nicholson, 21 Vet. App. 174, 
178 (2007) (quoting Allen v. Brown, 7 Vet. App. 439, 448 
(1995)).    

For determining whether the Veteran has an additional 
disability for the purpose of establishing entitlement to 
compensation under section 1151, the applicable regulation 
simply provides a process by which VA determines there is an 
additional disability; the regulation does not specifically 
define what is mean by an "additional disability."  
However, given the regulation's requirement for a comparison 
of the condition immediately before the treatment to the 
condition after such treatment, some sort of change is 
implied.  See 38 C.F.R. § 3.361(b) (2008).

Thus, combining the Court's definition of "disability" with 
the VA regulation pertaining to the process for determining 
whether an additional disability exists for compensation 
under 38 U.S.C.A. § 1151, the Board concludes that there must 
be (1) a change in the Veteran's condition after the VA 
treatment compared with the condition before, and (2) such 
change must impair earning capacity.  The Veteran's 
attorney's interpretation is similar.  In his reply brief to 
the Court, he noted that "[t]he only rational inference from 
[section 3.361(b)] is that if the condition is different in 
any adverse way from what it was before VA care, then there 
is additional disability."  

What is not clear from the case law or applicable statute and 
regulations is the degree to which the disease must impair 
earning capacity or the degree to which the disease must have 
changed relative to before the procedure.  In the November 
2007 memorandum decision in which the Court vacated the 
Board's previous decision in this case, the Court 
acknowledged "that a disability is asymptomatic does not 
necessary mean it is not a disability."  The Court cited VA 
regulations providing for zero percent ratings for service-
connected disabilities where the requirements for a 
compensable evaluation were not met.  38 U.S.C.A. § 4.31 
(2008).  The Court also cited Diagnostic Codes found in VA's 
Schedule of Ratings for the Cardiovascular System that 
explicitly provided for zero percent ratings for asymptomatic 
defects of the cardiovascular system.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7112, 7120, 7121 (2008).  In the memorandum 
opinion, the Court also cited the Palczewksi case and 
approved of its definition of disability, which requires 
disabilities to be construed in terms of impairment of 
earning capacity.  

Although the Court cited and approved of the Palczewksi 
definition of disability, it is apparent from its expressed 
acknowledgement that disabilities may be asymptomatic and its 
references to non-compensable ratings for asymptomatic 
service-connected disabilities that the threshold level of 
impairment of earning capacity is quite low.  Reconciling 
these standards, the Board can only conclude that the 
impairment of earning capacity need only be theoretical.  
 
Given these criteria, the Board concludes that an additional 
disability is shown here.  Employing the process in section 
3.361, it is apparent that there was a change in condition; 
namely, the presence of a fixed apical defect that was not 
present prior to the November 8, 2001 procedure.  

Whether the fixed apical defect impairs earning capacity is 
not so clear, but given the apparent low threshold, the Board 
finds that the issue should be resolved in the Veteran's 
favor.  In the VA examination report, Dr. M.K. noted that the 
Veteran "currently has no symptoms or sequelae from [the 
fixed apical defect] and is doing quite well."  The absence 
of symptoms or sequelae makes it highly unlikely that the 
fixed apical defect has any actual adverse effect on earning 
capacity.    

The Board also notes that there is an absence of any lay 
statements that would support finding that his fixed apical 
defect actually impairs his earning capacity in a measurable 
way.  According to a transcript of his Decision Review 
Officer hearing, the Veteran stated that his physician had 
changed his medications to get his "blood pressure back to 
normal."  As noted, however, the Veteran's hypertension has 
not been linked to the hospital treatment.  The transcript 
also showed that the Veteran was asked whether he noticed any 
change in his symptoms or lifestyle since he had the surgery 
in November 2001.  The Veteran responded "[w]ell, not 
really."  The Veteran stated he worked as an avionics 
mechanic for an airline.  

Despite that neither the medical nor lay evidence provides 
any support for finding that there is any measurable 
impairment of earning capacity due to the apical defect, 
there is at least a possibility that this condition may have 
such an effect at some point in the future.  Given that VA 
has promulgated rating codes providing for zero percent 
ratings for asymptomatic defects of the cardiovascular system 
and that in this case the Court specifically held that even 
asymptomatic disabilities may be disabilities, the Board 
concludes that this theoretical possibility of impairment of 
earning capacity satisfies the criterion.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7112, 7120, 7121 (2008).  

Last, given that this Board decision constitutes a full grant 
of benefits sought on appeal, consideration of whether VA has 
satisfied its duties to notify and to assist the Veteran in 
developing this claim as required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is unnecessary.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).    

	(CONTINUED ON NEXT PAGE)




ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for fixed apical 
defect is as a result treatment received at a VA facility 
from November 8 to December 9, 2001 is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


